[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]       MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT #113
The defendant City of Waterbury's motion for summary judgment is granted.
In Williams v. New Haven, 243 Conn. 763, the court held that a plaintiff cannot maintain an action in common-law negligence against a municipality in the absence of a statute providing for municipal liability. The plaintiffs allege that Connecticut General Statutes § 52-572n provides the basis for their common-law claims. However, the statute was not plead; the plaintiffs did not name any individual municipal officers, agents or employees pursuant to § 7-465 or any other statute that would invoke the municipality's duty to indemnify. See Williamsv. New Haven, supra, 469. Hence there can be no liability absent a statutory provision. There is no material fact as to liability at issue.
Plaintiff argues that the issue of failure to plead §7-465 should have been raised in a motion to strike. This court concludes that a variety of legal bars to the maintenance of claims may be raised on a motion for summary judgment. See, e.g.,Barrett Builders v. Miller, 215 Conn. 316 (1990) (application of Home Improvement Act); 206 Conn. 495, 500 (1988) and Mingachos v.CT Page 1636CBS Inc. (bar of worker's compensation statute).
_____________________________________ SANDRA VILARDI LEHENY, J.